DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statements
The information disclosure statements (IDS) submitted on 2/26/2021 and 5/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 13-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the finger end" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the finger end" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 8-11, and 17-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 3,421,160 (Domenico).
Regarding claim 2, Domenico discloses an exercise grip (FIGS. 1-5), comprising: 
a wrist strap 12,13 (FIG. 1); and 
a protective portion 11 that has a wrist end and an opposite end (FIG. 1), wherein: 
the wrist end of the protective portion 11 is located closer to the wrist strap 12,13 than the opposite end (FIG. 1); 
the opposite end of the protective portion 11 has a given width that extends from a first side of the protective portion to a second side of the protective portion (FIG. 1); 
widths of the protective portion 11 differ at different distances from the wrist end (FIG. 1); 
a particular width of the protective portion 11 at a particular location that is between wrist strap and the opposite end is smaller than a first width of the protective portion at a first location that is between the particular location and the wrist strap (the width near the wrist end of the glove palm portion 11 is smaller than the near the finger end of the glove palm portion 11 - FIG. 1); and
 the protective portion 11 is configured to cover a portion of a palm of a hand and expose a backside portion of the hand between a pinky finger and a wrist (the entire backside of the hand is exposed - FIGS. 1 and 5).
Regarding claim 8, Domenico teaches the exercise grip of claim 2, and further discloses wherein the protective portion 11 is a continuous flexible material (Col 2:12-16).
Regarding claim 9, Domenico teaches the exercise grip of claim 8, and further discloses wherein the flexible material is at least one of leather, neoprene, or rubber (leather - Col 2:12-16).
Regarding claim 10, Domenico teaches the exercise grip of claim 2, and further discloses wherein the protective portion 11 has finger holes 21,22,23 defined therein (FIG. 1).
Regarding claim 11, Domenico discloses a method of forming an exercise grip (FIGS. 1-5), comprising: 
forming a wrist strap 12,13 (FIG. 1); 
forming a protective portion 11 that has a wrist end and an opposite end (FIG. 1), wherein: 
the wrist end of the protective portion 11 is located closer to the wrist strap 12,13 than the opposite end (FIG. 1); 
the opposite end of the protective portion 11 has a given width that extends from a first side of the protective portion to a second side of the protective portion (FIG. 1); 
widths of the protective portion 11 differ at different distances from the wrist end (FIG. 1); 
a particular width of the protective portion 11 at a particular location that is between wrist strap and the opposite end is smaller than a first width of the protective portion at a first location that is between the particular location and the wrist strap (the width near the wrist end of the glove palm portion 11 is smaller than the near the finger end of the glove palm portion 11 - FIG. 1); and
 the protective portion 11 is configured to cover a portion of a palm of a hand and expose a backside portion of the hand between a pinky finger and a wrist (the entire backside of the hand is exposed - FIGS. 1 and 5).
Regarding claim 17, Domenico teaches the method of claim 11, and further discloses wherein the protective portion 11 is formed from a continuous flexible material (Col 2:12-16).
Regarding claim 18, Domenico teaches the method of claim 17, and further discloses wherein the flexible material is at least one of leather, neoprene, or rubber (leather - Col 2:12-16).
Regarding claim 19, Domenico teaches the method of claim 11, and further discloses wherein the protective portion 11 is formed to have finger holes 21,22,23 defined therein (FIG. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Domenico in view of US 2004/0244088 (Greenhalgh).
Regarding claim 3, Domenico teaches the exercise grip of claim 2, but does not disclose wherein the wrist strap comprises a ring on one side of the exercise grip, and a strap portion that extends away from the protective portion on an opposite side of the exercise grip.
Greenhalgh teaches an analogous exercise grip (abstract, FIGS. 1-7) having a wrist strap 50 that comprises a ring 60 on one side of the exercise grip (para 0032, FIGS. 3-7), and a strap portion 80,90 that extends away from the protective portion on an opposite side of the exercise grip (para 0032, FIGS. 3-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Domenico’s grip with the wrist strap buckle and hook and loop fastenings as taught by Greenhalgh in order to provide a more secure fit around the user’s wrist.
Regarding claim 4, modified Domenico teaches the exercise grip of claim 3, and Domenico further discloses wherein the wrist end of the protective portion 11 that is between the wrist strap and the particular location has a first side that extends further away from a center axis than a second side of the wrist end of the protective portion that is between the wrist strap and the particular location (the right side of the glove palm portion 11 extends further away from a center axis than the left side - FIG. 1), and wherein the center axis (i) extends from the wrist end to the finger end and (ii) passes through a midpoint of the narrowest part of the protective portion (a centerline axis can be drawn longitudinally through the midpoint of the narrowest part of the glove palm portion 11 from the wrist end to the finger end - FIG. 1).
Regarding claim 5, modified Domenico teaches the exercise grip of claim 4, and Greenhalgh further teaches wherein the ring 60 is on the first side (buckle 60 can be positioned on the first side of the exercise grip of Domenico), and the strap portion is on the second side (hook and loop fastening portions 80,90 can be positioned on the second side of the exercise grip of Domenico).
Regarding claim 6, modified Domenico teaches the exercise grip of claim 4, and Domenico further discloses wherein the protective portion 11 has a first length between the wrist end and the finger end on the first side, and a second length between the wrist end and the finger end on the second side (FIG. 1).
Regarding claim 7, modified Domenico teaches the exercise grip of claim 6, and Domenico further discloses wherein the first length is shorter than the second length (the first length on the left side of the grip can be interpreted as the length from the wrist strap portion 13 to the a position below the base of the finger loop portion 21, and the second length on the right side of the grip can be interpreted as the length from the wrist strap portion 12 to the end of the finger loop portion 22, thus the first length would be shorter than the second length - FIG. 1).  
Regarding claim 12, Domenico teaches the method of claim 11, but does not disclose wherein the wrist strap comprises a ring on one side of the exercise grip, and a strap portion that extends away from the protective portion on an opposite side of the exercise grip.
Greenhalgh teaches an analogous exercise grip (abstract, FIGS. 1-7) having a wrist strap 50 that comprises a ring 60 on one side of the exercise grip (para 0032, FIGS. 3-7), and a strap portion 80,90 that extends away from the protective portion on an opposite side of the exercise grip (para 0032, FIGS. 3-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Domenico’s grip with the wrist strap buckle and hook and loop fastenings as taught by Greenhalgh in order to provide a more secure fit around the user’s wrist.
Regarding claim 13, modified Domenico teaches the method of claim 12, and Domenico further discloses wherein the wrist end of the protective portion 11 that is between the wrist strap and the particular location has a first side that extends further away from a center axis than a second side of the wrist end of the protective portion that is between the wrist strap and the particular location (the right side of the glove palm portion 11 extends further away from a center axis than the left side - FIG. 1), and wherein the center axis (i) extends from the wrist end to the finger end and (ii) passes through a midpoint of the narrowest part of the protective portion (a centerline axis can be drawn longitudinally through the midpoint of the narrowest part of the glove palm portion 11 from the wrist end to the finger end - FIG. 1).
Regarding claim 14, modified Domenico teaches the method of claim 13, and Greenhalgh further teaches wherein the ring 60 is on the first side (buckle 60 can be positioned on the first side of the exercise grip of Domenico), and the strap portion is on the second side (hook and loop fastening portions 80,90 can be positioned on the second side of the exercise grip of Domenico).
Regarding claim 15, modified Domenico teaches the method of claim 13, and Domenico further discloses wherein the protective portion 11 has a first length between the wrist end and the finger end on the first side, and a second length between the wrist end and the finger end on the second side (FIG. 1).
Regarding claim 16, modified Domenico teaches the method of claim 15, and Domenico further discloses wherein the first length is shorter than the second length (the first length on the left side of the grip can be interpreted as the length from the wrist strap portion 13 to the a position below the base of the finger loop portion 21, and the second length on the right side of the grip can be interpreted as the length from the wrist strap portion 12 to the end of the finger loop portion 22, thus the first length would be shorter than the second length - FIG. 1).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784